Citation Nr: 0304064	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  96-14 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an evaluation higher than 10 percent for 
post-traumatic stress disorder (PTSD) for the period from 
March 3, 1994 to June 5, 1998, on appeal from the initial 
grant of service connection.

2.  Entitlement to an evaluation higher than 30 percent for 
PTSD for the period from June 6, 1998, on appeal from the 
initial grant of service connection.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran was separated from active duty in September 1992 
following over 21 years and 7 months of active service.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO).  The Board remanded the issue in December 2001 
for additional development of the record.

In January 2003, the veteran's representative raised the 
issue of entitlement to service connection for diabetes 
mellitus.  Review of the record shows, however, that by 
rating action in September 2002, the RO granted service 
connection for type 2 diabetes mellitus, evaluated as 20 
percent disabling effective on September 13, 2001.


FINDINGS OF FACT

1.  For the period from March 3, 1994 to June 5, 1998, the 
veteran's PTSD was manifested by no more than mild social and 
occupational impairment due to sleep disturbance, depression 
and anger.

2.  For the period from June 6, 1998, the veteran's PTSD was 
manifested by mild to moderate social and occupational 
impairment due to irritability, anger, sleep disturbance, and 
anxiety.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met for the period from March 
3, 1994 to June 5, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met for the period from June 
6, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

The veteran's claim was received in August 1994 and he 
reported that he was receiving treatment at the VA Medical 
Center in Tallahassee and participating in a group at the Vet 
Center in Tallahassee.  There is no issue as to provision of 
a form or instructions for applying for the benefits.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The RO obtained copies of the VA outpatient treatment records 
dated from March 1994 to November 2000.  In August 1995, the 
veteran submitted a statement from the Tallahassee Vet Center 
summarizing his treatment since September 1992.  In December 
1996, the veteran submitted copies of Vet Center treatment 
records dated from May 1995 to August 1996.  

The Board remanded the issue in December 2001 for additional 
development of the evidence and to afford the veteran an 
additional VA examination.  The RO was instructed to obtain 
any identified records.  Pursuant to the Board's 
instructions, the RO obtained the records from the Vet Center 
pertaining to the veteran, dated from September 1992 to 
November 1998.  By letter dated in January 2001, the veteran 
was requested to identify all medical providers who had 
treated him for his PTSD since November 2000 and he was 
notified of the VCAA.  He was requested to tell the RO of any 
additional evidence that could be obtained and was furnished 
with release forms for obtaining any identified private 
medical records.  Thus, the veteran was notified that he 
should provide information (who treated him) and the RO would 
get the records.  The veteran did not respond to that letter.  
The veteran has not identified any additional medical records 
that have not been obtained which are pertinent to his claim.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's VA treatment records.  The veteran has not 
identified any additional VA or private treatment records 
with regard to his claim.  There is no reasonable possibility 
further assistance might substantiate the claim.  See 38 
U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in 
September 1995, May 1997, June 1998, September 2000, and May 
2002.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the September 2002 supplemental statement of the case.  The 
requirements of the law and regulations have been 
substantially met and the Board may proceed to consider the 
merits of the appeal. 




II.  Higher Initial Ratings

By rating action in February 1996, service connection was 
granted for PTSD and a noncompensable evaluation was assigned 
from March 3, 1994.  By rating action in March 1998, the 
evaluation for PTSD was increased to 10 percent, effective 
from March 3, 1994.  By rating action in June 1999, the 
evaluation for PTSD was increased to 30 percent, effective 
from June 6, 1998.

This appeal being from the initial rating assigned to the 
service-connected disability upon awarding compensation, the 
entire body of evidence is for equal consideration.  The 
Court has held that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts founds, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability.  38 C.F.R. § 4.130 (2002). In 
evaluating impairment resulting from the ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability based on all of the 
evidence of record.  38 C.F.R. § 4.129 (2002).

The veteran's PTSD is rated under Diagnostic Code 9411.  
Effective November 7, 1996, VA revised the criteria for 
evaluating psychiatric disabilities.  61 Fed. Reg. 52,695 
(1996).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated  38 
C.F.R. § 4.130.  Pursuant to VAOPGCPREC 3-2000, where a 
regulation is amended during the pendency of an appeal, the 
Board must first determine whether the amended regulation is 
more favorable to the claimant than the prior regulation, 
and, if it is, the Board must apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change, and the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Under the rating formula for neurotic disorders in effect 
prior to November 7, 1996, a 10 percent evaluation was 
warranted when there was evidence of emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating was assigned for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 1997).  Although poor contact 
with other human beings was felt to be possibly indicative of 
emotional illness, social inadaptability was evaluated only 
as it affected industrial adaptability.  38 C.F.R. § 4.129 
(effective prior to November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301, 303 (1993), the Court 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
qualitative in nature, whereas the other terms, e.g., 
"considerable" and "severe," were quantitative.  In a 
precedent opinion, VA's General Counsel concluded that 
"definite" was to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represented a degree of 
social and industrial inadaptability that was "more than 
moderate but less than rather large."  The term considerable, 
the criterion for a 50 percent evaluation, was to be 
construed as "rather large in extent or degree."  VAOPGCPREC 
9-93.  The Board is bound by this interpretation of the terms 
"definite" and "considerable." 38 U.S.C.A. § 7104(c) (West 
2002).

Under Diagnostic Code 9411, as amended, a 10 percent rating 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation contemplates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

VA outpatient treatment records dated from March 1994 to 
August 1995, show that the veteran received psychiatric 
treatment for PTSD.  An April 1994 entry noted that the 
veteran was seen for a medication refill.  It was noted that 
he continued to work full time and was doing well at work, 
with good interpersonal relationships with co-workers, 
supervisor and with his family.  He denied any suicidal or 
homicidal thoughts and had no acute episodes of depressive 
feelings or persistent anxiety.  A May 1994 entry noted that 
he offered no complaints about any increased or persistent 
anxiety or depressive feelings.  He stated that he was much 
more calm and did not get upset like he used to.  He 
indicated that he did not worry as much as in the past and he 
denied any suicidal or homicidal thoughts.  A July 1994 entry 
noted that he reported some suicidal thoughts, but that he 
would not act on those thoughts.  Entries in July 1994 noted 
depression and difficulty sleeping.  Entries dated in 
November 1994 noted work-related stress and improved 
depression.  Entries dated in March to May 1995 noted some 
improvement in anger and depression with medications.  

The evidence also includes records of treatment at the 
Tallahassee Vet Center which began in September 1992.  A July 
1995 statement summarized the veteran's treatment, which 
included individual and group counseling sessions.  It was 
noted that he remained involved in an ongoing treatment group 
for Vietnam combat veterans.  It was indicated that the 
veteran was suffering from PTSD and depression and that 
depression had had a negative effect on his social and 
occupational functioning, which was manifested by depression 
related irritability, interpersonal conflicts and low 
frustration level.   

On VA examination in September 1995, the veteran reported 
that he was married with one child, but that there were 
multiple problems in his marriage, including lack of 
communication.  He reported that he had been employed for 2 1/2 
years as a salesman in a department store.  He complained of 
insomnia, waking up in sweats and nightmares.  He indicated 
that he was angry, depressed, did not like for anyone to be 
behind him and that he got easily jumpy.  He reported current 
treatment at the Vet Center.  On mental status examination, 
he was appropriately dressed.  His mood was slightly 
depressed and his affect was appropriate.  There was no 
evidence of psychosis.  Cognition was intact.  He denied 
being suicidal or homicidal.  The impression was PTSD of a 
mild degree and moderate dysthymia, due to PTSD.

Records of the Vet Center show that the veteran continued to 
attend individual and group counseling session from May 1995 
to August 1996.  An April 1996 statement of the Clinical 
Coordinator, a licensed clinical social worker, noted that 
PTSD was manifested by low frustration tolerance, depression, 
anxiety, intrusive thoughts and guilt.  It was noted that 
those symptoms thwarted his ability to relate well to others.  
It was indicated that he was able to maintain employment, 
although it was opined that his symptomatology appeared to 
have impaired his job ability to a mild to moderate degree.  

On VA examination in May 1997, the veteran reported that he 
was happily married to his second wife and lived at home with 
their 10 year old child.  He reported that he had worked in a 
department store selling shoes, but switched to the 
Tallahassee Outpatient Clinic as an information clerk.  He 
reported no problems on the job.  He reported occasional 
nightmares and insomnia and candidly admitted that he might 
go days without any problems.  He reported occasional bouts 
of anxiety, but mostly fits of temper and anger.  He reported 
current VA outpatient treatment.  On mental status 
examination, mood was slightly depressed.  Affect was 
appropriate.  There was no evidence of auditory or visual 
hallucinations, perceptual deficit or psychosis.  Cognition 
was intact.  He denied being suicidal or homicidal.  The 
impression was PTSD, chronic, mild.  The current Global 
Assessment of Functioning (GAF) Scale score from PTSD was 80.

On VA examination in June 1998, the veteran reported symptoms 
of recurrent intrusive and distressing recollections of 
events in Viet Nam.  He reported recurrent and distressing 
dreams of those events, acting and feeling as if the events 
were reoccurring.  He reported efforts to avoid thoughts, 
feelings and conversations associated with the trauma.  He 
indicated that he felt estrangement from others, restricted 
range of affect with insomnia, poor concentration and anger, 
especially at work which inhibited him from moving up in his 
work position.  Hypervigilence and exaggerated startle 
response were also noted.  It was indicated that he denied 
present suicidal, homicidal, auditory or visual 
hallucinations or delusions.  On mental status examination, 
he indicated that he was depressed.  It was indicated that 
PTSD affect was congruent and full.  Thought process and 
content were without abnormalities.  Speech had normal rate, 
rhythm and tone.  He was alert and oriented time four.  The 
impression was PTSD, chronic with delayed onset.  The GAF 
score was 65.

VA outpatient records dated from August 1999 to November 2000 
show that the veteran continued to receive treatment for 
PTSD, with continued complaints of difficulty sleeping.  A 
July 2000 entry noted that since he opted out of his current 
position his level of stress had decreased and he no longer 
felt the need for medication.  A September 2000 entry noted 
that he had felt less stress since leaving his employment.  
He reported continued symptoms of nightmares, intrusive 
thoughts and high arousal but was coping better now that he 
could be outside and work out his anxiety.  

On VA examination in September 2000, the veteran reported 
that he was currently receiving psychiatric treatment for his 
occasional bad dreams and violent sleep.  He reported that he 
would often wake up and find himself on the floor, having 
destroyed the bed, and could not remember how he got there.  
He reported self-isolating behavior and being easily 
startled.  He indicated that in public places he had to have 
his back against the wall.  He reported some depression due 
to the death of both his parents.  He reported some 
difficulty with decreased sleep and getting very emotional at 
times.  He indicated he had significant anger problems in the 
past and that medications had reduced his anger but he still 
had some.  He indicated that he had a very difficult time 
working in groups.  He reported some memory problems as well 
as some significant concentration problems.  He indicated 
that he currently lived with his wife and child.  He left his 
job as a claims clerk at the VA the previous year.  On mental 
status examination, he had good eye contact with normal 
speech.  Mood was reported to be "okay."  Affect was 
euthymic and thought process was linear.  He denied any 
suicidal or homicidal ideations.  No auditory or visual 
hallucinations or delusions were noted.  Insight and judgment 
were good.  Cognitive examination was normal.  The diagnoses 
included depression NOS and PTSD.  The GAF score due to 
depression was 70 and was 65 due to PTSD.  The examiner 
indicated that depression was related to PTSD.

On VA examination in May 2002, the veteran reported that he 
had been in treatment for PTSD and was taking medications for 
his mood related symptoms and sleep impairment.  He indicated 
that since his last VA examination, he was adjusting well 
with the help of the medications.  He reported that he was 
employed with a partner in his own business as a mechanic.  
He indicated that his work environment was conducive to 
emotional stability because he was located in a remote area 
that was quiet and peaceful.  He indicated that he did not 
have to deal with customers very often and was satisfied with 
his work situation.  He indicated he was married and had a 
child.  He reported that he had two close friends.  He 
indicated that he liked to golf and go fishing.  He reported 
that he attended church.  On mental status examination, mood 
was euthymic.  There was no impairment of thought process or 
communication.  He admitted to occasional suicidal ideations 
when he was very tired.  He also admitted to occasional 
depressed moods, which lasted a couple of days.  He was 
oriented times three.  Short and long term memory was intact.  
He reported initial insomnia and that if he awakened during 
sleep, he had a difficult time falling back to sleep.  There 
was no evidence of any psychotic process and he denied having 
any hallucinations.  The examiner noted that the veteran 
tried to avoid people by working in a solitary environment.  
It was noted that although he had intrusive memories, he was 
not too disrupted in his work by those memories.  He reported 
that in order to manage stress, he tried to give himself 
plenty of time to do things.  It was noted that he had 
decreased concentration and that he reported doing better in 
a structured environment.  The diagnosis was chronic PTSD.  
The GAF score was 60.  It was noted that he was functioning 
generally well in his present occupational setting and 
limited social environment.  


III.  A rating in excess of 10 percent from March 3, 1994 to 
June 5, 1998

After a full review of the record, the Board concludes that a 
rating in excess of 10 percent from March 3, 1994 to June 5, 
1998, under either the old or new criteria, is not met.  The 
objective medical evidence shows that the veteran received 
treatment for PTSD and depression during the period of time 
in question and that he complained of symptoms such as 
nightmares, anger, anxiety, depression and intrusive 
thoughts.  The evidence shows that he was able to maintain 
employment, although work-related stress was noted.  He was 
also able to maintain relationships with his wife and child.  
There was no evidence of homicidal or suicidal ideation.  The 
September 1995 VA examination report indicated that PTSD was 
of a mild degree and that there was moderate dysthymia due to 
PTSD.  The May 1997 VA examination report shows a diagnosis 
of mild chronic PTSD.  The evidence does not show definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people or psychoneurotic 
symptoms that resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment which would warrant a 30 
percent rating under the old criteria of Diagnostic Code 
9411.  The evidence does not support a 30 percent rating 
under the new criteria of Diagnostic Code 9411.  While the 
evidence showed evidence of depressed mood, some sleep 
impairment and anxiety, there was no evidence of 
suspiciousness, panic attacks or memory loss.  Overall, the 
evidence did not show that the veteran had occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to the reported symptoms which would support a 30 
percent rating under the new criteria.

The May 1997 VA examination report showed that the GAF scale 
score was 80.  A GAF scale score of 80 contemplates that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors and no more than slight 
impairment in social, occupational, or school functioning.  
See American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-
IV).  The GAF score of 80 supports the conclusion that a 
higher rating is not warranted.  This score and the clinical 
evidence of record reflect mild impairment in social and 
occupational functioning, consistent with no more than a 10 
percent disability rating for the period from March 3, 1994 
to June 5, 1998.

IV.  A rating in excess of 30 percent from June 6, 1998.

The Board concludes the clinical findings do not support a 
rating in excess of 30 percent from June 6, 1998, under 
either the old or new criteria.  The June 1998 VA examination 
report, the basis for the 30 percent rating, shows that the 
veteran reported recurrent and intrusive thoughts, feeling of 
estrangement from others, insomnia, poor concentration and 
anger.  He was depressed at the time of the examination.  VA 
outpatient records show that he continues to received regular 
treatment for PTSD.  The evidence shows that he left his 
previous jobs and began to work in a more isolated 
environment repairing cars.  The record shows some 
improvement with anger, mood and sleep impairment.  The most 
recent examination in May 2002 indicated that he was able to 
continue working.  The evidence also shows that he is able to 
maintain relationships with his family and some friends.  He 
is able to attend church and maintains some hobbies, such as 
golfing and fishing.  The clinical findings do not show that 
from June 6, 1998, the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired or that, by reason of the 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment which would warrant a 50 percent rating 
under the old rating criteria of Diagnostic Code 9411.  The 
objective medical evidence does not show symptoms of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships which would warrant a 50 percent 
evaluation under the new rating criteria.  

The June 1998 VA examination report showed that the GAF scale 
score was 65.  A GAF scale score of 65 contemplates some mild 
symptoms or some difficulty in social, occupational, or 
school functioning but generally functioning pretty well and 
ahs some meaningful interpersonal relationships.  The GAF 
scale score at the time of his most recent examination in May 
2002 was 60, which indicates moderate symptoms or moderate 
difficulty in social, occupation or school functioning.  See 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  The 
GAF scores of 60 and 65 support the conclusion that a higher 
rating is not warranted.  These scores reflect mild to 
moderate impairment in social and occupational functioning, 
consistent with no more than a 30 percent disability rating.  
Accordingly, the criteria for an evaluation in excess of 30 
percent under Diagnostic Code 9411 from June 6, 1998 are not 
met.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1996) 
and (2002).

The preponderance of the evidence is against assignment of an 
evaluation in excess of 10 percent for PTSD from March 3, 
1994 to June 5, 1998 and an evaluation in excess of 30 
percent from June 6, 1998.  There is no reasonable doubt on 
this matter that could be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).




ORDER

An evaluation in excess of 10 percent for the service-
connected PTSD from March 3, 1994 to June 5, 1998 is denied.

A evaluation in excess of 30 percent for the service-
connected PTSD from June 6, 1998 is denied.



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

